Appeal from a judgment in favor of plaintiffs declaring that the ordinance of the Incorporated Village of Ocean Beach, relating to the preservation of dunes on the ocean front, constituting article XII thereof, effective November 25, 1953, to be unlawful, illegal, unconstitutional and void and ineffective to prevent the plaintiffs, their successors, grantees and assigns, and all other persons similarly situated from using their real property free from the operative effect of said ordinance and enjoining the defendants and each of them from enforcing or attempting to enforce said ordinance. Judgment unanimously affirmed, with costs. No opinion. Present — MacCrate, Acting P. J., Schmidt, Beldock, Murphy and Ughetta, JJ. [207 Misc. 100.]